Citation Nr: 0737016	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an effective date earlier than October 18, 
2004, for entitlement to non-service-connected pension 
benefits.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of radiation exposure.



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran requested a travel Board hearing on his March 
2006 substantive appeal form.  He was subsequently scheduled 
for a hearing on April 9, 2007, before the Board.  The 
veteran submitted a statement on the day of the hearing 
(April 9, 2007), seeking a postponement of his hearing 
because he did not have the time to obtain representation.  
He now has obtained representation and requests a new hearing 
now that his representative has had time to review the case 
and properly advise him.  

The veteran's April 9, 2007, statement was considered by the 
undersigned Veterans Law Judge and the veteran's request for 
a new hearing was granted in a November 2007 letter.  
Therefore, the veteran should be afforded a new hearing 
before the Board.



Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the veteran for a hearing before the Board 
in accordance with his request.  The RO 
should notify the veteran of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b).  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

